Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 28th day of July, 2015 by and among hopTo Inc., a Delaware corporation
(the “Company”), the “Investors” named in that certain Purchase Agreement by and
among the Company and the Investors (the “Purchase Agreement”) and the holders
of the Other Registrable Securities (as defined below) (each, an “Other Holder”
and, collectively, the “Other Holders”). Capitalized terms used herein have the
respective meanings ascribed thereto in the Purchase Agreement unless otherwise
defined herein.

 

The parties hereby agree as follows:

 

1.     Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Registrable Securities.

 

“Other Registrable Securities” means (i) the Other Shares, (ii) the Other
Investor Shares, and (iii) any other securities issued or issuable with respect
to or in exchange for the Shares, whether by merger, charter amendment, or
otherwise; provided, that, a security shall cease to be an Other Registrable
Security upon (A) sale pursuant to a Registration Statement, Rule 144 under the
1933 Act, or otherwise in a transaction in which the transferee received
unlegended securities, or (B) such security becoming eligible for sale without
restriction pursuant to Section 4(1) of the 1933 Act; provided, however, that,
any restrictive legend on any certificate representing such security shall have
been removed or there shall have been delivered to the transfer agent for such
security irrevocable documentation (including any necessary legal opinion of
counsel to the Company reasonably satisfactory in form and substance to the
applicable Other Holder) to the effect that, upon submission by the applicable
Other Holder of the certificate representing such security, any such restrictive
legend shall be removed.

 

“Other Shares” means the shares of Common Stock issued pursuant to the Other
Agreements.

 

“Other Investor Shares” means shares of Common Stock previously issued by the
Company to the SSF Investors and certain other Investors (including issued as a
result of subsequent warrant exercises) and initially registered for resale by
the Company on its Registration Statement on Form S-1 (File No. 333-177073) (the
“Original Registration Statement”) and deregistered by the Company pursuant to
Post-Effective Amendment No. 4 to the Original Registration Statement, in each
case, to the extent such shares of Common Stock are held by the SSF Investors
and such other Investors, as applicable, on the date hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities and the Other Registrable Securities covered by such Registration
Statement and by all other amendments and supplements to the prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus, and (ii) any “free writing prospectus” as defined in Rule
405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Shares, and (ii) any other securities
issued or issuable with respect to or in exchange for the Shares, whether by
merger, charter amendment, or otherwise; provided, that, a security shall cease
to be a Registrable Security upon (A) sale pursuant to a Registration Statement,
Rule 144 under the 1933 Act, or otherwise in a transaction in which the
transferee received unlegended securities, or (B) such security becoming
eligible for sale without restriction pursuant to Section 4(1) of the 1933 Act;
provided, however, that, any restrictive legend on any certificate representing
such security shall have been removed or there shall have been delivered to the
transfer agent for such security irrevocable documentation (including any
necessary legal opinion of counsel to the Company reasonably satisfactory in
form and substance to the applicable Investor) to the effect that, upon
submission by the applicable Investor of the certificate representing such
security, any such restrictive legend shall be removed.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means (i) each Significant Investor and (ii) the Investors
beneficially owning a majority of the Registrable Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

 
-2-

--------------------------------------------------------------------------------

 

 

2.     Registration.

 

(a)     Registration Statements.

 

(i)     Initial Registration Statement. Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than forty-five (45) days after the Closing Date
(the “Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-1, covering the resale of the Registrable
Securities and the Other Registrable Securities. Subject to any SEC comments,
such Registration Statement shall include the plan of distribution attached
hereto as Exhibit A; provided, however, that no Investor shall be named as an
“underwriter” in the Registration Statement without the Investor’s prior written
consent. In the event that the SEC requires an Investor to be named as an
underwriter and such Investor does not consent thereto, such Investor’s
Registrable Securities or Other Registrable Securities, as applicable, shall be
removed from the Registration Statement and shall be treated as “Cut Back
Shares” in accordance with Section 2(d) hereof. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities and the Other
Registrable Securities. Such Registration Statement shall not include any shares
of Common Stock or other securities for the account of any other holder without
the prior written consent of the Required Investors. The Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors and their counsel prior to its filing or other submission, provided,
that no such amendment or supplement occurring solely as a result of the filing
by the Company of a report or other document pursuant to the Exchange Act need
be provided to any Investor or its counsel. If a Registration Statement covering
the Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Investor pursuant to the Purchase Agreement
for each 30-day period or pro rata for any portion thereof following the Filing
Deadline for which no Registration Statement is filed with respect to the
Registrable Securities. Such payments shall constitute the Investors’ exclusive
monetary remedy for such events, but shall not affect the right of the Investors
to seek injunctive relief. Such payments shall be made to each Investor in cash
no later than three (3) Business Days after the end of each 30-day period.

 

(ii)     S-3 Qualification. Promptly following the date (the “Qualification
Date”) upon which the Company becomes eligible to use a registration statement
on Form S-3 to register the Registrable Securities and the Other Registrable
Securities for resale, but in no event more than thirty (30) days after the
Qualification Date (the “Qualification Deadline”), the Company shall file a
registration statement on Form S-3 covering the Registrable Securities and the
Other Registrable Securities (or a post-effective amendment on Form S-3 to the
registration statement on Form S-1) (a “Shelf Registration Statement”) and shall
use commercially reasonable efforts to cause such Shelf Registration Statement
to be declared effective as promptly as practicable thereafter. Such Shelf
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Investors. If a Shelf Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the
Qualification Deadline, the Company will make pro rata payments to each
Investor, as liquidated damages and not as a penalty, in an amount equal to 1.5%
of the aggregate invested by such Investor pursuant to the Purchase Agreement
attributable to those Registrable Securities that remain unsold at that time for
each 30-day period or pro rata for any portion thereof following the date by
which such Shelf Registration Statement should have been filed for which no such
Shelf Registration Statement is filed. Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief. Such payments shall be made to
each Investor in cash no later than three (3) Business Days after the end of
each 30-day period.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)     Expenses. The Company will pay all expenses associated with effecting
the registration of the Registrable Securities and the Other Registrable
Securities, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities and the Other Registrable Securities for sale under applicable state
securities laws, listing fees, fees and expenses of one counsel to the Investors
up to an aggregate of $10,000 and the Investors’ other reasonable expenses in
connection with the registration, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities or Other Registrable
Securities being sold.

 

(c)     Effectiveness.

 

(i)     The Company shall use commercially reasonable efforts to have any
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors and the Other Holders by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective and shall simultaneously
provide the Investors and the Other Holders with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby. If (A)(x) a Registration Statement covering the
Registrable Securities is not declared effective by the SEC prior to the earlier
of (i) five (5) Business Days after the SEC shall have informed the Company that
no review of the Registration Statement will be made or that the SEC has no
further comments on the Registration Statement or (ii) the 90th day after the
Closing Date (the 120th day if the SEC reviews the Registration Statement) or
(y) a Shelf Registration Statement is not declared effective by the SEC prior to
the earlier of (i) five (5) Business Days after the SEC shall have informed the
Company that no review of the Registration Statement will be made or that the
SEC has no further comments on the Registration Statement or (ii) the 90th day
after the Qualification Deadline (the 120th day if the SEC reviews the
Registration Statement), or (B) after a Registration Statement has been declared
effective by the SEC, sales cannot be made pursuant to such Registration
Statement for any reason (including without limitation by reason of a stop
order, or the Company’s failure to update the Registration Statement), but
excluding any Allowed Delay (as defined below) or the inability of any Investor
to sell the Registrable Securities covered thereby due to market conditions,
then the Company will make pro rata payments to each Investor, as liquidated
damages and not as a penalty, in an amount equal to 1.5% of the aggregate amount
invested by such Investor pursuant to the Purchase Agreement for each 30-day
period or pro rata for any portion thereof following the date by which such
Registration Statement should have been effective (the “Blackout Period”). Such
payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. The amounts payable as liquidated damages pursuant to this paragraph
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period. Such payments shall be made to each Investor in cash.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(ii)     For not more than twenty (20) consecutive days or for a total of not
more than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor and Other Holder in writing of the
commencement of an Allowed Delay, but shall not (without the prior written
consent of an Investor or the Other Holder) disclose to such Investor or Other
Holder any material non-public information giving rise to an Allowed Delay, (b)
advise the Investors and the Other Holders in writing to cease all sales under
the Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

(d)     Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor or Other
Holder to be named as an “underwriter”, the Company shall use its best efforts
to persuade the SEC that the offering contemplated by a Registration Statement
is a bona fide secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter”. The Investors shall have the right, at their own expense to the
extent that the expense reimbursement provision in Section 2(b) is exceeded, to
participate or have their counsel participate in any meetings or discussions
with the SEC regarding the SEC’s position and to comment or have their counsel
comment on any written submission made to the SEC with respect thereto. No such
written submission shall be made to the SEC to which the Investors’ counsel
reasonably objects. In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 2(d), the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Other Registrable Securities and the Registrable Securities (the
“Cut Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities and the Other Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor. Any cut-back imposed by the SEC Restrictions shall be applied
as follows: first, to the Other Shares, second, to the Other Investor Shares,
and third, to the Registrable Securities. Any such cut-back shall be allocated
among the holders of the securities subject to such cut-back on a pro rata basis
based on the number of Other Shares, Other Investor Shares or Registrable
Securities, as applicable, held by them unless the SEC Restrictions otherwise
require or provide or such holders otherwise agree. No liquidated damages shall
accrue as to any Cut Back Shares until such date as the Company is able to
effect the registration of such Cut Back Shares in accordance with any SEC
Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares). From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the liquidated
damages provisions) shall again be applicable to such Cut Back Shares; provided,
however, that (i) the Filing Deadline and the Qualification Deadline, as
applicable, for the Registration Statement including such Cut Back Shares shall
be ten (10) Business Days after such Restriction Termination Date, and (ii) the
date by which the Company is required to obtain effectiveness with respect to
such Cut Back Shares under Section 2(c) shall be the 60th day immediately after
the Restriction Termination Date.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(e)     Right to Piggyback Registration.

 

(i)     If at any time following the date of this Agreement that any Registrable
Securities or Other Registrable Securities remain outstanding, (A) there is not
one or more effective Registration Statements covering all of the Registrable
Securities and Other Registrable Securities and (B) the Company proposes for any
reason to register any shares of Common Stock under the 1933 Act (other than
pursuant to a registration statement on Form S-4 or Form S-8 (or a similar or
successor form)) with respect to an offering of Common Stock by the Company for
its own account or for the account of any of its stockholders, it shall at each
such time promptly give written notice to the holders of the Registrable
Securities and the Other Holders of its intention to do so (but in no event less
than thirty (30) days before the anticipated filing date) and, to the extent
permitted under the provisions of Rule 415 under the 1933 Act, include in such
registration all Registrable Securities and Other Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within fifteen (15) days after receipt of the Company’s notice (a “Piggyback
Registration”). Such notice shall offer the holders of the Registrable
Securities and the Other Holders the opportunity to register such number of
shares of Registrable Securities or Other Registrable Securities as each such
holder may request and shall indicate the intended method of distribution of
such Registrable Securities or Other Registrable Securities.

 

(ii)     Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Investors and the Other Holders, as
applicable, must sell their Registrable Securities or Other Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2(b)) and subject to
the Investors and the Other Holders entering into customary underwriting
documentation for selling stockholders in an underwritten public offering, and
(B) if, at any time after giving written notice of its intention to register any
Registrable Securities pursuant to Section 2(e)(i) and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to cause such registration
statement to become effective under the 1933 Act, the Company shall deliver
written notice to the Investors and the Other Holders and, thereupon, shall be
relieved of its obligation to register any Registrable Securities or Other
Registrable Securities in connection with such registration; provided, however,
that nothing contained in this Section 2(e)(ii) shall limit the Company’s
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay liquidated damages under this Section 2.

 

 
-6-

--------------------------------------------------------------------------------

 

 

3.     Company Obligations. The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities and the Other
Registrable Securities in accordance with the terms hereof, and pursuant thereto
the Company will, as expeditiously as possible:

 

(a)     use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
and Other Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold pursuant to a Registration Statement,
Rule 144 under the 1933 Act, or otherwise in a transaction in which the
transferee received unlegended securities, and (ii) the date on which all of the
securities covered thereby no longer constitute Registrable Securities or Other
Registrable Securities, as applicable (the “Effectiveness Period”), and advise
the Investors and the Other Investors in writing when the Effectiveness Period
has expired;

 

(b)     prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities and Other Registrable
Securities covered thereby;

 

(c)     provide copies to and permit counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto no
fewer than three (3) Business Days prior to their filing with the SEC and not
file any document to which such counsel reasonably objects; provided, that no
such amendment or supplement occurring solely as a result of the filing by the
Company of a report or other document pursuant to the Exchange Act need be
provided to any Investor or its counsel;

 

(d)     furnish to the Investors, the Other Holders and their respective legal
counsel (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company (but not later than two (2) Business
Days after the filing date, receipt date or sending date, as the case may be)
one (1) copy of any Registration Statement and any amendment thereto (other than
an amendment occurring solely as a result of the filing by the Company of a
report or other document pursuant to the Exchange Act), each preliminary
prospectus and Prospectus and each amendment or supplement thereto (other than
an amendment or supplement occurring solely as a result of the filing by the
Company of a report or other document pursuant to the Exchange Act), and (in the
case of the Investors and their counsel only) each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto (other than an amendment or supplement
occurring solely as a result of the filing by the Company of a report or other
document pursuant to the Exchange Act) and such other documents as each Investor
or Other Holder may reasonably request in order to facilitate the disposition of
the Registrable Securities or Other Registrable Securities owned by such
Investor or Other Holder that are covered by the related Registration Statement;
provided, that any document filed and available on the SEC’s EDGAR system (or
its successor) shall be deemed to have been furnished to the Investors, the
Other Holders and their respective counsel upon the Company notifying the
Investors and the Other Holders, as applicable, of the filing thereof;

 

 
-7-

--------------------------------------------------------------------------------

 

 

(e)     use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)     prior to any public offering of Registrable Securities and Other
Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with the Investors, the Other Holders and their respective
counsel in connection with the registration or qualification of such Registrable
Securities or Other Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Investors and
do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities and Other Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(f), or (iii)
file a general consent to service of process in any such jurisdiction;

 

(g)     use commercially reasonable efforts to cause all Registrable Securities
and Other Registrable Securities covered by a Registration Statement to be
listed or quoted, as applicable, on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed or quoted;

 

(h)     immediately notify the Investors and the Other Holders, at any time
prior to the end of the Effectiveness Period, upon discovery that, or upon the
happening of any event as a result of which, the Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and promptly prepare, file with the
SEC and furnish to the Investors and the Other Holders a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(i)     otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors and the Other
Holders in writing if, at any time during the Effectiveness Period, the Company
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Investors and the Other Holders are required to deliver a Prospectus in
connection with any disposition of Registrable Securities or Other Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities and Other Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and

 

 
-8-

--------------------------------------------------------------------------------

 

 

(j)     With a view to making available to the Investors and the Other Holders
the benefits of Rule 144 (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Investors to sell shares
of Common Stock to the public without registration, the Company covenants and
agrees to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) such date as all of
the Registrable Securities and Other Registrable Securities shall have been
resold pursuant to a Registration Statement, Rule 144 or otherwise in a
transaction in which the transferee received unlegended shares, or (B) the date
on which all of the securities covered by this Agreement no longer constitute
Registrable Securities or Other Registrable Securities, as applicable, (ii) file
with the SEC in a timely manner (including any period provided by Rule 12b-25
under the 1934 Act) all reports and other documents required of the Company
under the 1934 Act; and (iii) furnish to each Investor and Other Holder upon
request, as long as such Investor or Other Holder owns any Registrable
Securities or Other Registrable Securities, as applicable, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor or Other Holder of any rule
or regulation of the SEC that permits the selling of any such Registrable
Securities or Other Registrable Securities without registration. In the event
that the Company fails to comply with the requirements of this Section 3(j)
after the 180th day after the Closing Date, the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate amount invested by such Investor pursuant
to the Purchase Agreement for each 30-day period or pro rata for any portion
thereof until such failure is cured; provided, however, that only Investors that
have not sold or otherwise disposed of all of their Registrable Securities prior
to such failure shall be entitled to receive liquidated damages pursuant to this
Section 3. Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. Such payments shall be made to each Investor in cash no later
than three (3) Business Days after the end of each 30-day period.

 

4.     Due Diligence Review; Information. The Company shall make available,
during normal business hours, for inspection and review by the Investors,
advisors to and representatives of the Investors (who may or may not be
affiliated with the Investors and who are reasonably acceptable to the Company),
all financial and other records, all SEC Filings (as defined in the Purchase
Agreement) and other filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Investors or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investors and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

 

 
-9-

--------------------------------------------------------------------------------

 

 

The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.     Obligations of the Investors and the Other Holders.

 

(a)     Each Investor and Other Holder shall furnish in writing to the Company
such information regarding itself, the Registrable Securities or Other
Registrable Securities, as applicable, held by it and the intended method of
disposition of the Registrable Securities or Other Registrable Securities held
by it, as shall be reasonably required to effect the registration of such
Registrable Securities or Other Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the first anticipated filing
date of any Registration Statement, the Company shall notify each Investor and
Other Holder of the information the Company requires from such Investor or Other
Holder if such Investor or Other Holder elects to have any of the Registrable
Securities or Other Registrable Securities included in the Registration
Statement. An Investor or Other Holder shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor or Other Holder elects to
have any of the Registrable Securities or Other Registrable Securities included
in the Registration Statement. In the event that an Investor or Other Holder
does not provide such information on a timely basis, the Company shall provide
prompt written notice to such Investor or Other Holder that the Registrable
Securities or Other Registrable Securities attributable to such Investor or
Other Holder, as applicable, will be excluded from the Registration Statement
unless such Investor or Other Holder provides the required information within
one (1) Business Day after its receipt of such notice. If such Investor or Other
Holder does not provide the required information to the Company by the end of
the next Business Day after its receipt of such notice, the Company shall have
the right to exclude the Registrable Securities or Other Registrable Securities
attributable to such Investor or Other Holder, as applicable, from the
Registration Statement and any such Investor shall not be entitled to receive
any liquidated damages pursuant to the provisions of this Agreement with respect
to such Registration Statement. Notwithstanding anything in this Agreement to
the contrary, any Investor that elects not to have any of its Registrable
Securities included in the Registration Statement, shall not be entitled to
receive any liquidated damages pursuant to the provisions of this Agreement with
respect to such Registration Statement.

 

 
-10-

--------------------------------------------------------------------------------

 

 

(b)     Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

(c)     Each Investor and Other Holder agrees that, upon receipt of any notice
from the Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Investor or Other Holder will immediately discontinue disposition
of Registrable Securities or Other Registrable Securities, as applicable,
pursuant to the Registration Statement covering such Registrable Securities or
Other Registrable Securities, until the Investor or Other Holder, as applicable,
is advised by the Company that such dispositions may again be made.

 

6.     Indemnification.

 

(a)     Indemnification by the Company. The Company will indemnify and hold
harmless each Investor, each Other Holder, and its respective officers,
directors, members, managers, partners, trustees, employees and agents and other
representatives, successors and assigns, and each other person, if any, who
controls such Investor or Other Holder, as applicable, within the meaning of the
1933 Act, against any losses, claims, damages or liabilities, joint or several,
to which they may become subject under the 1933 Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement or omission or alleged omission of any material fact contained in any
Registration Statement, any Prospectus, or any amendment or supplement thereof;
(ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities or Other Registrable Securities, as applicable,
under the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state in a Blue Sky Application a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities and Other
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s or Other Holder’s behalf and will reimburse such Investor, such Other
Holder and each such officer, director, member, manager, partner, trustee,
employee and agent and each such representative, successor and assign and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable to
any Investor or Other Holder or its respective officers, directors, members,
managers, partners, trustees, employees and agents and other representatives,
successors and assigns and controlling persons, as applicable, in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Investor or Other Holder or any such controlling person of such Investor or
Other Holder in writing specifically for use in such Registration Statement or
Prospectus.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Investors. Each Investor and Other Holder agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or amendment or supplement thereto or necessary to make
the statements therein not misleading, to the extent, but only to the extent
that such untrue statement or omission is contained in any information furnished
in writing by such Investor or such Other Holder, as applicable, to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto. In no event shall the liability of an Investor
or Other Holder be greater in amount than the dollar amount of the proceeds (net
of all expenses paid by such Investor or Other Holder in connection with any
claim relating to this Section 6 and the amount of any damages such Investor or
Other Holder has otherwise been required to pay by reason of such untrue
statement or omission) received by such Investor or Other Holder upon the sale
of the Registrable Securities or Other Registrable Securities, as applicable,
included in the Registration Statement giving rise to such indemnification
obligation.

 

(c)     Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims that
makes it inadvisable or improper under applicable legal ethics rules for one
counsel to represent both the indemnifying party and such person with respect to
such claims (in which case, if the person notifies the indemnifying party in
writing that such person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such person); and provided, further, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

 
-12-

--------------------------------------------------------------------------------

 

 

(d)     Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
or Other Registrable Securities, as applicable, be greater in amount than the
dollar amount of the proceeds (net of all expenses paid by such holder in
connection with any claim relating to this Section 6 and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities or Other Registrable Securities, as
applicable, giving rise to such contribution obligation.

 

7.     Miscellaneous.

 

(a)     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Required Investors.

 

(b)     Notices. All notices and other communications provided for or permitted
hereunder shall be made as follows: in the case of notices to or from the
Investors, as set forth in Section 9.4 of the Purchase Agreement, and in the
case of notices to or from an Other Investor, as set forth in the agreement
pursuant to which the Other Investor acquired its Other Registrable Securities.

 

(c)     Assignments and Transfers. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Investors, the Other Holders and
their respective successors and assigns. An Investor or Other Holder may
transfer or assign, in whole or from time to time in part, to one or more
persons its rights hereunder in connection with the transfer of Registrable
Securities or Other Registrable Securities, as applicable, by such Investor or
Other Holder to such person, provided that such Investor complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.

 

(d)     Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors; provided, however, that no
consent of the Required Investors shall be required in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, and such Person shall, by virtue of such transaction, be deemed to
have assumed the obligations of the Company hereunder, in which case the term
“Company” shall be deemed to refer to such Person and the terms “Registrable
Securities” and “Other Registrable Securities” shall be deemed to include the
securities received by the Investors and the Other Holders, as applicable, in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors and the Other Holders, as applicable, after giving
effect to such transaction.

 

 
-13-

--------------------------------------------------------------------------------

 

 

(e)     Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

(f)     Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.

 

(g)     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h)     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)     Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)     Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

 
-14-

--------------------------------------------------------------------------------

 

 

(k)     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 
-15-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

HOPTO INC.

 

 

 

 

 

By:     /s/ Jean-Louis Casabonne                                             

Name: Jean-Louis Casabonne 

Title: CFO

                    

 
-16-

--------------------------------------------------------------------------------

 

 

The Investors:

    _________________________________

 

(Name of Other Holder)

 

 

     

By:_______________________________

Name:

Title:

                    

 
-17-

--------------------------------------------------------------------------------

 

 

 



Other Holders:

    _________________________________

 

(Name of Other Holder)

 

 

     

By:_______________________________

Name:

Title:



                    

 
-18-

--------------------------------------------------------------------------------

 

 

Exhibit A

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

 

–

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

–

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

–

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

–

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

–

privately negotiated transactions;

 

 

–

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

 

–

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

–

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 

–

a combination of any such methods of sale; and

 

 

–

any other method permitted by applicable law.

 

 
-19-

--------------------------------------------------------------------------------

 

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

 
-20-

--------------------------------------------------------------------------------

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, Rule 144 under
the 1933 Act, or otherwise in a transaction in which the transferee received
unlegended securities, and (ii) the date on which all of the securities covered
hereby are freely tradable without restriction and are replaced with
certificates not bearing restrictive legends.

 

 

-21-